Citation Nr: 0814629	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
bilateral hearing loss. 

Additional evidence was received from the veteran after this 
case had been certified to the Board.  Specifically, a letter 
dated in March 2008 has been received.  This letter is simply 
a request to expedite the claim, and does not contain any 
substantive evidence not already reviewed by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the instant claim may be finally adjudicated, for the 
reasons discussed below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The duty to assist includes procuring service medical records 
and pertinent treatment records, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

In the present case, the record contains an August 2005 
opinion written by a private physician, finding that the 
veteran suffered from bilateral deafness due to otitis media 
and chronic tonsillitis acquired during active service.  

It is noted that the veteran is not service-connected for 
either otitis media or chronic tonsillitis.  Nevertheless, 
the August 2005 letter indicates that the current hearing 
loss may be related to an incident of service.  The Board 
finds that under the low threshold of McLendon, an opinion 
must be obtained to determine if it is at least as likely as 
not that the current hearing loss is causally related to 
service.  In reaching this conclusion, it is noted that the 
August 2005, standing alone, is not sufficient to rate the 
claim, as it does not contain clear supporting rationale.  In 
any event, it raises a question to the etiology of the 
current hearing loss, invoking McLendon.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiologist or other 
appropriate examiner to review the claims 
folder and state whether it is at least as 
likely as not that the veteran's current 
hearing loss is causally related to active 
service.  The examiner should specifically 
address the private physician's letter 
dated in August 2005 attributing the 
current hearing loss to otitis media and 
chronic tonsillitis treated during active 
service.  The examiner should also 
consider the veteran's report of exposure 
to loud noise as a member of an artillery 
unit.  The extent or lack of continuing 
hearing loss symptomatology, as 
demonstrated through documented treatment 
records and through the veteran's own 
statements, may also be considered by the 
examiner.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims folder must be reviewed in 
conjunction with this appeal and the 
examination report must indicate that such 
review occurred.    

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



